 
EXHIBIT 10.27
 
JPMorgan Chase Bank, N.A.
277 Park Avenue, Floor 11
New York, New York 10179




         December 16, 2011


Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Jasmine Court
Camana Bay
PO Box 31110
Grand Cayman KY1-1205
Cayman Islands


 
 
Ladies and Gentlemen :


Reference is hereby made to the letter agreement dated January 28, 2011 between
Greenlight Reinsurance, Ltd. and JPMorgan Chase Bank, N.A. (as heretofore and
hereafter amended from time to time, the “Letter Agreement”).  Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to them in
the Letter Agreement.


The Applicant and the Bank hereby desire to amend the Letter Agreement as set
forth below:




(a)  
in Section 1, the “Commitment” is increased from $50,000,0000 to $100,000,000;
and



(b)  
in Section 8(i), the minimum statutory surplus is amended from being at least
equal to U.S. $430,000,000 to $500,000,000.

 
The Applicant represents and warrants that:


(a)           no Default or Event of Default under any Transaction Document has
occurred and is continuing;


(b)           the representations and warranties made by the Borrowers in
Section 7 of the Letter Agreement are true and correct, in all material
respects, on and as of the date hereof with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);


(c)           the execution and delivery of this letter amendment and the
performance by the Applicant of its obligations under the Transaction Documents
as amended hereby are within its organizational power and have been duly
authorized by all necessary organizational action and do not and will not
contravene its organizational documents, any applicable law or any contractual
provisions binding on or affecting itself.


On and after the date this letter amendment becomes effective in accordance with
Section 5 hereof, each reference in the Letter Agreement to “this Agreement”, or
“hereunder”, “hereof”, or words of like import referring to the Letter Agreement
shall mean the Letter Agreement mean as amended by this letter amendment.  The
letter agreement and the Transaction Documents, as amended by this Amendment,
are and shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects.


This letter amendment (a) shall be effective as of the date hereof) on the date
when counterparts of this letter amendment shall have been executed by the
Applicant and the Bank and (b) may be executed in one or more counterparts by
the parties hereto, delivery of which by telecopy or emailed pdf. shall be
effective as delivery of a manually executed counterpart of this letter
amendment; and, (c) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, and (d) shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
letter amendment to be duly executed and delivered as of the date first above
written.


              JPMORGAN CHASE BANK, N.A.




 
By: /s/ Melvin D. Jackson      

 
Name: Melvin D. Jackson

 
Title: Vice President



Agreed and Accepted:


GREENLIGHT REINSURANCE, LTD.




By: /s/ Tim Courtis     
      Name: Tim Courtis
      Title: Chief Financial Officer